2021 WI 9

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2018AP1887


COMPLETE TITLE:        In the matter of the mental commitment of
                       K.E.K.:

                       Waupaca County,
                                 Petitioner-Respondent,
                            v.
                       K.E.K.,
                                 Respondent-Appellant-Petitioner.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 389 Wis. 2d 104,936 N.W.2d 405
                                     (2019 – unpublished)

OPINION FILED:         February 9, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         November 17, 2020

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Waupaca
   JUDGE:              Vicki L. Clussman

JUSTICES:
ZIEGLER, J., delivered the majority opinion of the Court, in
which ROGGENSACK, C.J., ANN WALSH BRADLEY, REBECCA GRASSL
BRADLEY, and HAGEDORN, JJ., joined. DALLET, J., filed a
dissenting opinion, in which KAROFSKY, J., joined
NOT PARTICIPATING:



ATTORNEYS:
       For the respondent-appellant-petitioner, there were briefs
filed by Colleen D. Ball, assistant state public defender. There
was an oral argument by Colleen D. Ball.


       For the petitioner-respondent, there was a brief filed by
David G. Been, Waupaca corporation counsel. There was an oral
argument by David G. Been.
                                                                         2021 WI 9


                                                                NOTICE
                                                  This opinion is subject to further
                                                  editing and modification.   The final
                                                  version will appear in the bound
                                                  volume of the official reports.
No.       2018AP1887
(L.C. No.    2017ME44)

STATE OF WISCONSIN                            :            IN SUPREME COURT

In the matter of the mental commitment of
K.E.K.:

Waupaca County,                                                      FILED
             Petitioner-Respondent,
                                                                 FEB 9, 2021
      v.
                                                                   Sheila T. Reiff
                                                                Clerk of Supreme Court
K.E.K.,

             Respondent-Appellant-Petitioner.



ZIEGLER, J., delivered the majority opinion of the Court, in
which ROGGENSACK, C.J., ANN WALSH BRADLEY, REBECCA GRASSL
BRADLEY, and HAGEDORN, JJ., joined.        DALLET, J., filed a
dissenting opinion, in which KAROFSKY, J., joined.




      REVIEW of a decision of the Court of Appeals.                Affirmed.



      ¶1     ANNETTE KINGSLAND ZIEGLER, J.           This is a review of an

unpublished decision of the court of appeals, Waupaca Cnty. v.

K.E.K.,     No.   2018AP1887,   unpublished   slip       op.    (Wis.     Ct.    App.

Sept. 26, 2020), affirming the Waupaca County circuit court's1




      1   The Honorable Vicki L. Clussman presided.
                                                                 No.    2018AP1887



order extending K.E.K.'s involuntary commitment2 pursuant to Wis.

Stat. § 51.20(13)(g)3. (2017-18).3

       ¶2         K.E.K.    challenges   the   commitment   extension    arguing

that       Wis.    Stat.    § 51.20(1)(am),    the   statute   upon    which   the

County relied to prove K.E.K.'s dangerousness, is both facially

unconstitutional and unconstitutional as applied to this case

because the statute does not require a sufficient showing of

current       dangerousness        as    exhibited     by   recent      acts   of

dangerousness.4            Specifically, she claims that the standard under




       Wisconsin Stat. § 51.20, as well as the case law, uses
       2

"recommitment" and "extension of a commitment" interchangeably,
and we do as well. See Portage Cnty. v. J.W.K., 2019 WI 54, ¶1
n.1, 386 Wis. 2d 672, 927 N.W.2d 509; see also Wis. Stat.
§§ 51.20(13)(g)2r., 3.

       All subsequent references to the Wisconsin Statutes are to
       3

the 2017-18 version unless otherwise indicated.

       We note that K.E.K.'s petition for review also included a
       4

question involving the circuit court's competency to exercise
subject matter jurisdiction over K.E.K.'s extension proceeding.
However, K.E.K. did not develop, nor discuss in any way, this
argument in her briefs.   Accordingly, we will not consider it.
See Serv. Emp. Int'l Union, Loc. 1 v. Vos, 2020 WI 67, ¶24, 393
Wis. 2d 38, 946 N.W.2d 35 ("We do not step out of our neutral
role to develop or construct arguments for parties; it is up to
them to make their case.").

                                           2
                                                                  No.    2018AP1887



§ 51.20(1)(am) violates due process5 and equal protection of the

laws6 and is thus unconstitutional on its face and as applied.7

     ¶3    However,      similar     to      an    initial   commitment,         a

recommitment requires a showing of mental illness and current

dangerousness.    A recommitment petition must "establish the same

elements   with    the   same      quantum    of   proof"    as     an    initial

commitment.      Waukesha Cnty. v. J.W.J., 2017 WI 57, ¶20, 375



     5 K.E.K. specifically alleges that Wis. Stat. § 51.20(1)(am)
violates substantive due process.       Substantive due process
derives from the Fifth and Fourteenth Amendments to the United
States Constitution.     See U.S. Const. amend. V ("No person
shall . . . be deprived of life, liberty, or property, without
due process of law."); amend. XIV, § 1 ("[N]or shall any State
deprive any person of life, liberty, or property, without due
process of law."). "Substantive due process provides protection
from 'certain arbitrary, wrongful government actions.'"     State
ex rel. Greer v. Wiedenhoeft, 2014 WI 19, ¶57, 353 Wis. 2d 307,
845 N.W.2d 373 (quoting State v. Schulpius, 2006 WI 1, ¶33, 287
Wis. 2d 44, 707 N.W.2d 495).
     6 The right to equal protection of the laws arises from                   the
Fourteenth Amendment to the United States Constitution.                        See
U.S. Const. amend. XIV, § 1 ("No State shall . . . deny to                     any
person within its jurisdiction the equal protection of                         the
laws.").
     7 K.E.K. also asserts that Wis. Stat. § 51.20(1)(am)
violates the Privileges or Immunities Clause of the Fourteenth
Amendment.   The Privileges or Immunities Clause provides, "No
State shall make or enforce any law which shall abridge the
privileges or immunities of citizens of the United States."
U.S. Const. amend. XIV, § 1.     K.E.K. asserts that "when [her]
brief invokes substantive due process, she is also invoking the
Privileges   or  Immunities   Clause."     Beyond  this  cursory
statement, she does not develop her argument based on the text
and   history   of   the   Privileges   or   Immunities  Clause.
Accordingly, we will not develop this argument and decline to
entertain K.E.K.'s Privileges or Immunities Clause claims.   See
Vos, 393 Wis. 2d 38, ¶24.

                                       3
                                                                                No.     2018AP1887



Wis. 2d 542, 895 N.W.2d 783.                   The initial commitment requires

proof that the individual is mentally ill, a proper subject for

treatment, and currently dangerous.                      See Wis. Stat. § 51.20(1);

Portage Cnty. v. J.W.K., 2019 WI 54, ¶16, 386 Wis. 2d 672, 927

N.W.2d 509.        Section 51.20(1)(am) provides an alternative path

to      prove     current        dangerousness             provided          the        evidence

demonstrates       "a    substantial       likelihood,           based     on     the    subject

individual's treatment record, that the individual would be a

proper     subject      for    commitment          if   treatment        were      withdrawn."

§ 51.20(1)(am).

      ¶4      Accordingly,        we    conclude         that    K.E.K.      is       unable    to

prove that Wis. Stat. § 51.20(1)(am) cannot be enforced under

any   circumstances           because    due       process      and    the      statute        both

require a showing of mental illness and current dangerousness.

As such, K.E.K.'s facial due process challenge fails.

      ¶5      Moreover,         Wis.     Stat.          § 51.20(1)(am)            creates        an

alternative path to give counties a more realistic basis by

which    to     prove    current       dangerousness         when     it     is       likely   the
committed individual would discontinue treatment if no longer

committed.        Thus, the state has a rational basis for treating

those recommitted under § 51.20(1)(am) and those committed under

§ 51.20(1)(a)2.e. differently.

      ¶6      Finally, K.E.K.'s as-applied constitutional challenges

are   disguised         sufficiency      of    the      evidence       challenges.             Her

argument is that she does not meet the statutory standard for

dangerousness,           not     that      Wis.          Stat.        § 51.20(1)(am)             is
unconstitutional when applied to K.E.K.'s specific facts.
                                               4
                                                               No.    2018AP1887



     ¶7   Therefore, we conclude that Wis. Stat. § 51.20(1)(am)

is   facially    constitutional      and     that    K.E.K.'s        as-applied

constitutional    challenges     fail.      Accordingly,      we   affirm   the

decision of the court of appeals.


          I.    FACTUAL BACKGROUND AND PROCEDURAL POSTURE

     ¶8   On    November   22,   2017,     Waupaca   County    (the    County)

filed an initial petition seeking to commit K.E.K. under Wis.

Stat. § 51.20(1)(a)2.e., the "fifth standard."8               On December 8,

     8 The "fifth standard" provides that "an individual, other
than an individual who is alleged to be drug dependent or
developmentally disabled," is considered "dangerous" if:

     after   the   advantages  and  disadvantages    of   and
     alternatives to accepting a particular medication or
     treatment have been explained to him or her and
     because    of   mental   illness,    evidences    either
     incapability of expressing an understanding of the
     advantages and disadvantages of accepting medication
     or treatment and the alternatives, or substantial
     incapability of applying an understanding of the
     advantages, disadvantages, and alternatives to his or
     her mental illness in order to make an informed choice
     as to whether to accept or refuse medication or
     treatment; and evidences a substantial probability, as
     demonstrated   by   both  the  individual's    treatment
     history and his or her recent acts or omissions, that
     the individual needs care or treatment to prevent
     further disability or deterioration and a substantial
     probability that he or she will, if left untreated,
     lack services necessary for his or her health or
     safety and suffer severe mental, emotional or physical
     harm that will result in the loss of the individual's
     ability to function independently in the community or
     the loss of cognitive or volitional control over his
     or her thoughts or actions.        The probability of
     suffering severe mental, emotional or physical harm is
     not substantial under this subd.2.e. if reasonable
     provision for the individual's care or treatment is
     available in the community and there is a reasonable
                                     5
                                                                         No.       2018AP1887



2017,   the    circuit       court   held   a     jury    trial    on        the   County's

petition for initial commitment.                  The jury entered the verdict

that K.E.K. was mentally ill, a danger to herself and others,

and a proper subject for treatment.                  On the basis of this jury

verdict,      the    circuit    court   entered      an    Order        of    Commitment,

committing K.E.K. for six months.

    ¶9        On May 22, 2018, the County filed a petition seeking

to extend K.E.K.'s commitment.              The petition alleged: (1) K.E.K.

was "currently under an order of commitment"; (2) K.E.K. was

"mentally ill, developmentally disabled or drug dependent, and a

proper subject for treatment"; (3) K.E.K. was "dangerous because

there    [was]       a    substantial   likelihood,         based       on     [K.E.K.'s]

treatment record, that [K.E.K.] would be a proper subject for

commitment      if       treatment   were       withdrawn";       and    (4)       that   "a

recommitment         of      [K.E.K.    was]        recommended . . . for                 the

protection of society, [K.E.K.], or both."                          Attached to the

petition was an evaluation conducted by K.E.K.'s case manager.


    probability that the individual will avail himself or
    herself of these services or if the individual is
    appropriate for protective placement under ch. 55.
    Food, shelter or other care that is provided to an
    individual who is substantially incapable of obtaining
    food, shelter or other care for himself or herself by
    any person other than a treatment facility does not
    constitute reasonable provision for the individual's
    care or treatment in the community under this
    subd.2.e. The individual's status as a minor does not
    automatically establish a substantial probability of
    suffering severe mental, emotional, or physical harm
    under this subd.2.e.

Wis. Stat. § 51.20(1)(a)2.e.

                                            6
                                                                      No.   2018AP1887



In this evaluation, K.E.K.'s case manager states, in part, "[A]t

this       time,   this    worker     believes    that    without     a   commitment,

[K.E.K.] would leave the facility she is living at, stop taking

her medications, and repeat all behaviors that were the cause of

the filing for the commitment in 2017."

       ¶10     The   circuit    court    held     a   hearing   on    the   extension

petition on June 6, 2018.9              At the hearing, the court heard from

the County's psychiatrist, who testified that K.E.K. "suffers

from schizophrenia, paranoid type."                    He further opined about

K.E.K.'s actions if K.E.K. were no longer committed:

            Well, I've explained I do believe she's improved
       with her current treatment interventions care and safe
       keeping at this group home, Evergreen and with
       medications. But she has distinctive lack of insight
       into her mental illness and that impedes her treatment
       in general.

            And so if she is off commitment or if treatment
       is withdrawn, she will, in my opinion, almost
       certainly stop her medications, she will almost
       certainly leave Evergreen.   She mentioned to me that
       she would live with family in Illinois, but her mother
       cited advancing age, and just being uncomfortable with
       the stress of this, due to her mother's age.      So I
       don't think she has any kind of set housing set-up.
       And I'm concerned that off mediations, which I believe
       she would stop them, and without stable housing, she
       would decompensate and become a proper subject for
       commitment, in my opinion, again.
The court also heard from K.E.K.'s case manager.                      She testified

that she believed "an extension is warranted because without the

treatment            and       care        that          [K.E.K.'s]         receiving


       The day before the extension hearing, K.E.K. waived her
       9

right to a jury trial, instead opting for a bench trial.

                                           7
                                                                         No.    2018AP1887



currently, . . . [K.E.K.] will no longer take her medications,

become more unstable, and potentially [sic] a danger to herself

as a result of that."           The court also heard from the manager of

K.E.K.'s group home and K.E.K. herself.

      ¶11      At the conclusion of the testimony, the circuit court

found that K.E.K. would be a proper subject for recommitment.

The   court      specifically     found     that     "the    county      has     met   its

burdens     in    showing      that    if   treatment       were    withdrawn,         that

[K.E.K.] would be a proper subject for a commitment."                               Relying

on the recommitment standard from Wis. Stat. § 51.20(1)(am), the

court found that K.E.K. was currently dangerous and ordered her

commitment be extended for 12 months.

      ¶12      K.E.K.    appealed       the     circuit       court's          commitment

extension order, challenging the constitutionality of Wis. Stat.

§ 51.20(1)(am).          On September 26, 2019, the court of appeals

affirmed, holding, in relevant part, that § 51.20(1)(am) does

not   violate      due   process      facially     nor   as    applied         to   K.E.K.

K.E.K., No. 2018AP1887, ¶¶33-40, 46-50.
      ¶13      On October 30, 2019, K.E.K. petitioned this court for

review.     We held the petition in abeyance pending resolution of

Winnebago      County    v.    C.S.,    2020    WI   33,     391    Wis. 2d 35,         940

N.W.2d 875.       After this court's decision in C.S., K.E.K. filed a

motion    to     amend   her   petition     for    review.         Her   new     petition

alleged that Wis. Stat. § 51.20(1)(am) violated due process, the




                                            8
                                                             No.    2018AP1887



Fourteenth Amendment's Privileges or Immunities Clause,10 and the

Equal Protection Clause.      We granted K.E.K.'s motion to amend

her petition and granted review.


                       II.   STANDARD OF REVIEW

     ¶14   K.E.K.   brings   facial       and   as-applied   constitutional

challenges to Wis. Stat. § 51.20(1)(am).              A facial challenge

claims the law is "unconstitutional on its face."                  League of

Women Voters of Wis. Educ. Network, Inc. v. Walker, 2014 WI 97,

¶13, 357 Wis. 2d 360, 851 N.W.2d 302 (quoting State v. Wood,

2010 WI 17, ¶13, 323 Wis. 2d 321, 780 N.W.2d 63).                  "Under a

facial challenge, the challenger must show that the law cannot

be enforced under any circumstances."           C.S., 391 Wis. 2d 35, ¶14

(quoting Winnebago Cnty. v. Christopher S., 2016 WI 1, ¶34, 366

Wis. 2d 1, 878 N.W.2d 109).     A statute under review is presumed

constitutional when challenged facially.11          Id.

     10As we stated above, K.E.K. did not develop this argument,
and we do not address her Privileges or Immunities Clause claim.
See supra, ¶2 n.7.
     11The parties dispute what burden of proof must be shown to
prove a statute is unconstitutional.    Relying on this court's
precedent, the County argues that K.E.K. must prove the statute
is unconstitutional beyond a reasonable doubt.     See Winnebago
Cnty. v. C.S., 2020 WI 33, ¶14, 391 Wis. 2d 35, 940 N.W.2d 875;
Mayo v. Wis. Injured Patients & Families Comp. Fund, 2018 WI 78,
¶27, 383 Wis. 2d 1, 914 N.W.2d 67.          Relying on federal
precedent, K.E.K. counters and argues that she must only make a
"plain showing" or "clearly demonstrate" that the law violates
the federal Constitution.   See United States v. Morrison, 529
U.S. 598, 607 (2000); Nat'l Fed'n of Indep. Bus. v. Sebelius,
567 U.S. 519, 538 (2012). We need not resolve this dispute in
this case because the law is constitutional under either
standard.

                                      9
                                                                    No.   2018AP1887



       ¶15   "In contrast, in an as-applied challenge, we assess

the merits of the challenge by considering the facts of the

particular case in front of us 'not hypothetical facts in other

situations.'"         League    of   Women   Voters,    357   Wis. 2d 360,        ¶13

(quoting Wood, 323 Wis. 2d 321, ¶13).               "[W]hile we presume the

statute is constitutional, 'we do not presume that the State

applies statutes in a constitutional manner.'"                      Mayo v. Wis.

Injured Patients & Families Comp. Fund, 2018 WI 78, ¶56, 383

Wis. 2d      1, 914 N.W.2d 678 (quoting Tammy W-G. v. Jacob T., 2011

WI 30, ¶48, 333 Wis. 2d 273, 797 N.W.2d 854).

       ¶16   Under either type of challenge, "the constitutionality

of a statute is a question of law we review de novo."                     C.S., 391

Wis. 2d 35, ¶13.

       ¶17   K.E.K.'s argument requires us to interpret Wis. Stat.

§ 51.20(1)(am).         "[S]tatutory interpretation is a question of

law we review de novo."          J.W.K., 386 Wis. 2d 672, ¶10.             However,

we have already interpreted § 51.20(1)(am).               See id., ¶¶19, 23-

24.    "[W]here a statute has been authoritatively interpreted by
this   court,    the    party    challenging     that    interpretation          must

establish      that     our    prior   interpretation         was    'objectively

wrong.'"        State    v.    Breitzman,    2017   WI    100,      ¶5    n.4,    378

Wis. 2d 431, 904 N.W.2d 93; see also Johnson Controls, Inc. v.

Emp'rs Ins. of Wausau, 2003 WI 108, ¶94, 264 Wis. 2d 60, 665

N.W.2d 257; Progressive N. Ins. Co. v. Romanshek, 2005 WI 67,

¶45, 281 Wis. 2d 300, 697 N.W.2d 417.




                                        10
                                                                              No.   2018AP1887



                                      III.    ANALYSIS

     ¶18    K.E.K. is challenging her recommitment on the basis

that Wis. Stat. § 51.20(1)(am) is unconstitutional facially and

as   applied.               Section        51.20     "governs        involuntary          civil

commitments for mental health treatment."                           State v. Dennis H.,

2002 WI 104, ¶14, 255 Wis. 2d 359, 647 N.W.2d 851.                              The statute

"contains     five           different        definitions           or        standards      of

dangerousness         for    purposes"       of     an    initial    commitment.           Id.;

see also § 51.20(1)(a)2.a.-e.                     After an initial commitment, a

county can seek an extension of a commitment for "a period not

to exceed one year."                § 51.20(13)(g)1., 3.              At a recommitment

proceeding,       a    county       may     prove    current        dangerousness         under

either      the        five         standards             of     dangerousness            under

§ 51.20(1)(a)2.a.-e.            or         under         those   five         standards      in

combination with § 51.20(1)(am).                     J.W.K., 386 Wis. 2d 672, ¶18;

Langlade Cnty. v. D.J.W., 2020 WI 41, ¶50, 391 Wis. 2d 231, 942

N.W.2d 277.           Pursuant        to    § 51.20(1)(am),          a    county     has    an

alternative     avenue        for     proving      dangerousness         at    an   extension
proceeding:

     If the individual has been the subject of inpatient
     treatment for mental illness . . . immediately prior
     to commencement of the proceedings as a result
     of . . . a commitment or protective placement ordered
     by a court under this section . . . the requirements
     of a recent overt act, attempt or threat to act under
     par. (a)2.a. or b., pattern of recent acts or
     omissions under par. (a)2.c. or e., or recent behavior
     under par. (a)2. d. may be satisfied by a showing that
     there is a substantial likelihood, based on the
     subject   individual's  treatment  record,   that  the
     individual would be a proper subject for commitment if
     treatment were withdrawn.

                                              11
                                                                           No.     2018AP1887



Wis. Stat. § 51.20(1)(am).

    ¶19     We     later        explained       that      this     section        works      in

combination        with     the       five        standards        of     dangerousness,

specifically focusing on the standard set forth in Wis. Stat.

§ 51.20(1)(a)2.d.:

    [W]e focus on whether the introduced testimony meets
    the standard for dangerousness set by Wis. Stat.
    § 51.20(1)(a)2.d., as viewed through the lens of
    § 51.20(1)(am).   That is, the testimony must provide
    sufficient evidence to support the conclusion that
    D.J.W. would be "unable to satisfy basic needs for
    nourishment, medical care, shelter or safety without
    prompt and adequate treatment so that a substantial
    probability   exists  that    death,   serious   physical
    injury, serious physical debilitation, or serious
    physical    disease     will     imminently     ensue[,]"
    § 51.20(1)(a)2.d.,   if    treatment    were   withdrawn.
    § 51.20(1)(am).
D.J.W.,     391     Wis. 2d 231,           ¶50.          Accordingly,         Wis.     Stat.

§ 51.20(1)(am) works in combination with the five standards to

provide     counties       with      an     alternative          avenue     for      proving

dangerousness.

    ¶20     K.E.K.          argues          that         her       recommitment              is
unconstitutional          because          Wis.        Stat.      § 51.20(1)(am):           (A)

violates    her     right       to   due    process       by     allowing     her      to    be

committed       without     a    showing        of     current    dangerousness;            (B)

violates her right to equal protection of the law by allowing

commitment      under     circumstances         different        than     those     existing

under     the     fifth    standard        of        dangerousness;12       and      (C)     is



    12 This court discussed the                       requirements      for      the   fifth
standard in Dennis H., stating:

                                             12
                                                                       No.    2018AP1887



unconstitutional as applied to the specific facts of her case.

We disagree and uphold the statute against her due process,

equal protection, and as-applied challenges.

                                 A.    Due Process

    ¶21     K.E.K. argues that Wis. Stat. § 51.20(1)(am) violates

her constitutional right to due process.                      K.E.K. asserts that

§ 51.20(1)(am)       does     not       require       a     showing      of    current

dangerousness      because   it       does    not   require      the   government    to

prove     recent    acts    or    omissions.              However,     this   position

misconstrues       what    § 51.20(1)(am)           and    due     process    require.

Section    51.20(1)(am)      is       facially      constitutional        because    it

requires a showing of mental illness and current dangerousness,

as due process demands.               Accordingly, K.E.K. cannot show that

§ 51.20(1)(am) "cannot be enforced under any circumstances."




         The fifth standard permits commitment only when a
    mentally ill person needs care or treatment to prevent
    deterioration but is unable to make an informed choice
    to accept it. This must be "demonstrated by both the
    individual's treatment history" and by the person's
    "recent    acts   or    omissions."       Wis.   Stat.
    § 51.20(1)(a)2.e. [(1999-2000).]    It must also be
    substantially probable that if left untreated, the
    person "will suffer severe mental, emotional or
    physical harm" resulting in the loss of the "ability
    to function independently in the community" or in the
    loss of "cognitive or volitional control." Id. Only
    then may the individual be found "dangerous" under the
    fifth standard.

State v. Dennis       H.,    2002      WI    104,   ¶39,     255   Wis. 2d 359,     647
N.W.2d 851.

                                             13
                                                                                   No.     2018AP1887



             1.     Wisconsin Stat. § 51.20(1)(am) requirements

       ¶22    Statutory interpretation "begins with the language of

the statute."            State ex rel. Kalal v. Circuit Court for Dane

Cnty.,       2004    WI     58,      ¶45,        271    Wis. 2d 633,              681     N.W.2d 110

(internal quotations omitted).                         If its meaning is plain, then

our inquiry ends.              Id.     We give statutory language "its common,

ordinary, and accepted meaning."                             Id.     We give "technical or

specially-defined words or phrases" their "technical or special

definitional meaning."               Id.         "Context is important to meaning."

Id., ¶46.         Accordingly, we interpret statutory language "not in

isolation but as part of a whole."                            Id.     For the whole statute

to have meaning, we must "give reasonable effect to every word"

and "avoid surplusage."                Id.

       ¶23    However,          when        we      have           already        authoritatively

interpreted          a    statute,           we        are     bound         to     follow        that

interpretation unless there is a special justification to depart

from   our     earlier         interpretation.                See    Johnson       Controls,       264

Wis. 2d 60, ¶94; Progressive N. Ins. Co., 281 Wis. 2d 300, ¶45.
Because      we     already      interpreted           Wis.        Stat.     § 51.20(1)(am)         in

J.W.K.,       we     must       follow        our        previous          interpretation           of

§ 51.20(1)(am).

       ¶24    As we stated in J.W.K., at a recommitment proceeding,

"the County may, as an alternative to the options outlined in

§ 51.20(1)(a)2.a.-e.,                prove        dangerousness              by         showing     'a

substantial         likelihood,         based          on     the     subject           individual's

treatment record, that the individual would be a proper subject
for    commitment         if    treatment         were       withdrawn.'"               J.W.K.,    386
                                                  14
                                                                          No.     2018AP1887



Wis. 2d 672, ¶19.          "[P]aragraph (am) functions as an alternative

evidentiary        path,     reflecting         a     change        in    circumstances

occasioned by an individual's commitment and treatment."                           Id.

      ¶25    However, each recommitment, including those where the

County utilizes Wis. Stat. § 51.20(1)(am), "requires the County

to   prove   the    same    elements      with      the   same      quantum      of    proof

required for the initial commitment."                        Id., ¶24.          An initial

commitment requires a county to prove that the individual is

mentally ill, a proper subject for commitment, and currently

dangerous.      See § 51.20(1); J.W.K., 386 Wis. 2d 672, ¶16.                                We

explained that:

      The dangerousness standard is not more or less onerous
      during an extension proceeding; the constitutional
      mandate that the County prove an individual is both
      mentally ill and dangerous by clear and convincing
      evidence remains unaltered.      Each extension hearing
      requires proof of current dangerousness.      It is not
      enough that the individual was at one point a proper
      subject for commitment.     The County must prove the
      individual "is dangerous."     The alternate avenue of
      showing dangerousness under paragraph (am) does not
      change the elements or quantum of proof required. It
      merely acknowledges that an individual may still be
      dangerous   despite   the   absence   of  recent   acts,
      omissions,   or   behaviors   exhibiting   dangerousness
      outlined in § 51.20(1)(a)2.a.-e.
J.W.K., 386 Wis. 2d 672, ¶24 (citations omitted).

      ¶26    Accordingly,      as    we     authoritatively              determined          in

J.W.K., Wis. Stat. § 51.20(1)(am) merely provides an alternative

path for the County to prove current dangerousness——it does not

change   the   requirement      that      the       County    prove,     by     clear    and

convincing     evidence,      that   the    individual         is    mentally         ill,   a


                                           15
                                                                                   No.      2018AP1887



proper subject for treatment, and currently dangerous.                                       Id.     We

reaffirm that determination.

                2.     Due process and commitment proceedings

      ¶27   The           Constitution            forbids         the     government               from

"depriv[ing] any person of life, liberty, or property, without

due   process        of    law."        U.S.       Const.    amend.          V    (applying        the

prohibition       to       the     federal         government);          amend.           XIV,     § 1

(applying    the       same      to    the     States).           "[C]ommitment             for    any

purpose constitutes a significant deprivation of liberty that

requires due process protection."                      J.W.K., 386 Wis. 2d 672, ¶16.

As we stated last term, "in a civil commitment case, due process

requires    the      [government]            to    prove    by     clear         and     convincing

evidence    that          the    individual            is    both       mentally            ill    and

dangerous."           Marathon         Cnty.      v.   D.K.,      2020       WI    8,     ¶29,      390

Wis. 2d 50, 937 N.W.2d 901.

      ¶28   The       United       States         Supreme    Court       established              that,

before the government can commit someone and deprive that person

of liberty, "the [government] must prove by clear and convincing
evidence that [the individual] is demonstrably dangerous to the

community."          Foucha       v.    Louisiana,          504    U.S.          71,   81    (1992).

K.E.K. asserts that this means the County must use recent acts

or omissions to prove she is "demonstrably dangerous."                                      However,

no such requirement appears in Foucha, nor has the Court ever

required    a        specific         type        of   evidence         to        prove      current

dangerousness.             Indeed,      "[i]n      this     complicated            and    difficult

area, the Supreme Court 'has wisely left the job of creating
statutory definitions to the legislators who draft state laws.'"
                                                  16
                                                                     No.     2018AP1887



Dennis H., 255 Wis. 2d 359, ¶38 (quoting State v. Post, 197

Wis. 2d 279, 304, 541 N.W.2d 115 (1995)).                   As such, we decline

to create, from whole-cloth, a constitutional requirement that a

county use recent acts or omissions at a commitment extension

proceeding.        Instead, we rely on the options the legislature

provided     to   the    counties     to   prove    current    dangerousness——the

five   standards        from   Wis.   Stat.      § 51.20(1)(a)2.a.-e.        and     the

alternative evidentiary path from § 51.20(1)(am).                          It is the

definitions       and   requirements       the   legislature      chose     that    must

comport with due process, not the novel requirement that K.E.K.

proposes.

   3.    Wisconsin Stat. § 51.20(1)(am) satisfies due process.

       ¶29   To satisfy due process, the government must prove that

the individual is both mentally ill and currently dangerous by

clear and convincing evidence.              See Foucha, 504 U.S. at 81.               We

have held that, at a recommitment proceeding, a county must meet

this due process standard.            J.W.K., 386 Wis. 2d 672, ¶24.                Thus,

to succeed on a due process claim here, K.E.K. must prove that
Wis. Stat. § 51.20(1)(am) does not require a showing of current

dangerousness.          K.E.K.   cannot     do     so   because,   as      this    court

unanimously       recognized,     § 51.20(1)(am)        creates    an     alternative




                                           17
                                                              No.    2018AP1887



evidentiary path to prove current dangerousness.                See J.W.K.,

386 Wis. 2d 672, ¶¶24, 34.13

     ¶30   Therefore, because Wis. Stat. § 51.20(1)(am) requires

proof of current dangerousness, it satisfies the Due Process

Clause's   requirements.        Accordingly,    K.E.K.   cannot     show    that

§ 51.20(1)(am) violates Due Process in all applications, so her

facial challenge fails.

                           B.   Equal Protection

     ¶31   K.E.K.   also    alleges   that     Wis.   Stat.   § 51.20(1)(am)

violates her constitutional right to equal protection of the

laws by allowing for commitment under different standards than a

commitment under the fifth standard, § 51.20(1)(a)2.e.               However,

the state14 has a rational basis for allowing these different

evidentiary   standards.         Accordingly,     K.E.K.'s    facial       equal

protection claim fails.

     ¶32   K.E.K. claims that those recommitted under Wis. Stat.

§ 51.20(1)(am) and those committed under the fifth standard are

similarly situated, but that a county may commit someone under

     13The majority opinion in J.W.K. stated that "[e]ach
extension     hearing     requires     proof      of      current
dangerousness . . . . The County must prove the individual 'is
dangerous.' The alternate avenue of showing dangerousness under
paragraph (am) does not change the elements or quantum of proof
required."   J.W.K., 386 Wis. 2d 672, ¶24 (citations omitted).
Similarly, the dissent described Wis. Stat. § 51.20(1)(am) as
"creating    an    alternative    path    to    prove    current
dangerousness . . . ." Id., ¶35 (Dallet, J., dissenting).
     14Although it is the counties who file petitions under Wis.
Stat. § 51.20, the state created the commitment scheme via
statute.   Accordingly, the state must possess a rational basis
for any differential treatment, not the counties.

                                      18
                                                                           No.     2018AP1887



§ 51.20(1)(am) without proving the elements that we held are

necessary for a commitment under the fifth standard.15                                  K.E.K.

argues      that    the   state     does     not    have     a    rational       basis    for

requiring these elements for an initial commitment under the

fifth standard and a recommitment under § 51.20(1)(am).                                 Thus,

she     asserts,        § 51.20(1)(am)       violates        her     right        to     equal

protection of the laws.

       ¶33    "To prove an equal protection clause violation, the

party challenging a statute's constitutionality must show that

'the     state      unconstitutionally            treats     members       of     similarly

situated classes differently.'"               State v. West, 2011 WI 83, ¶90,

336 Wis. 2d 578, 800 N.W.2d 929 (quoting Post, 197 Wis. 2d at

318).        However,     "[t]he     right    to     equal       protection       does    not

require      that       such     similarly        situated       classes     be        treated

identically, but rather requires that the distinction made in

treatment        have     some    relevance        to   the       purpose        for    which



       We described these necessary elements for a commitment
       15

under the fifth standard in Dennis H.:

            The fifth standard permits commitment only when a
       mentally ill person needs care or treatment to prevent
       deterioration but is unable to make an informed choice
       to accept it. This must be "demonstrated by both the
       individual's treatment history" and by the person's
       "recent acts or omissions."         It must also be
       substantially probable that if left untreated, the
       person "will suffer severe mental, emotional or
       physical harm" resulting in the loss of the "ability
       to function independently in the community" or in the
       loss of "cognitive or volitional control."

Dennis H., 255 Wis. 2d 359, ¶39 (citation omitted).

                                             19
                                                                              No.    2018AP1887



classification of the classes is made."                          Id.        Thus, the first

step    in     an    equal      protection       claim    is    to    identify       similarly

situated, yet differently treated individuals.                              See Dennis H.,

255 Wis. 2d 359, ¶31; Post, 197 Wis. 2d at 318-19.                                  The second

step is to determine if the government has an appropriate basis

for the different classifications and treatment.                             See Dennis H.,

255 Wis. 2d 359, ¶31.

       ¶34     Those committed under Wis. Stat. § 51.20(1)(am) and

those committed under the fifth standard are similarly situated.

A county, under either § 51.20(1)(am) or the fifth standard,

must prove exactly the same underlying elements with the same

quantum      of     proof       required    for       commitment.       See    J.W.K.,       386

Wis. 2d 672, ¶24 ("The alternate avenue of showing dangerousness

under paragraph (am) does not change the elements or quantum of

proof required.             It merely acknowledges that an individual may

still     be        dangerous       despite       the     absence      of     recent       acts,

omissions,          or   behaviors       exhibiting       dangerousness        outlined       in

§ 51.20(1)(a)2.a.-e.").                     Moreover,          when    a      county        uses
§ 51.20(1)(am),            it     does     so    in     combination         with     the    five

standards, including when a county commits someone under the

fifth standard through the lens of § 51.20(1)(am).                                 See D.J.W.,

391 Wis. 2d 231, ¶50.               That is, the two statutes work in concert

with each other, so those committed under either section face

nearly identical elements and restraints.                        Accordingly, a person

facing a commitment under the fifth standard and a person facing

an extension of a commitment under § 51.20(1)(am) are similarly
situated.            Cf.    Post,    197        Wis. 2d    at    318-19      (holding       that
                                                 20
                                                                            No.     2018AP1887



"persons    committed       under     chapters         51   and   980      are     similarly

situated for purposes of an equal protection comparison").

    ¶35     Because         those       committed             under         Wis.       Stat.

§ 51.20(1)(am) and those committed under the fifth standard are

similarly situated, we must evaluate whether the "statutorily

distinctive       mechanisms    for    dealing         with   the     two    classes       was

proper in light of the difference between the classifications."

West, 336 Wis. 2d 578, ¶92.             "Whether a legislative distinction

between    otherwise      similarly      situated           persons     violates       equal

protection depends upon whether there is a reasonable basis to

support    it."      Dennis    H.,    255    Wis. 2d 359,           ¶31.          "Where   the

classification       does      not     involve         a    suspect        class,      equal

protection    is     denied    only     if       the    legislature         has     made    an

irrational or arbitrary classification."                      Id. (quoting State ex

rel. Jones v. Gerhardstein, 141 Wis. 2d 710, 733, 416 N.W.2d 883

(1987)).     Describing the power of the state to create different

classifications, we have stated:

         "[T]he state retains broad discretion to create
    classifications so long as the classifications have a
    reasonable basis."    Under the rational basis test, a
    statutory classification is presumed to be proper. It
    will be sustained if the reviewing court can identify
    any reasonable basis to support it. Any doubt must be
    resolved in favor of the reasonableness of the
    classification   and   the  constitutionality  of  the
    statute in which it is made. A "legislative enactment
    must be sustained unless it is 'patently arbitrary'
    and bears no rational relationship to a legitimate
    government interest."
Dennis     H.,      255     Wis. 2d 359,           ¶32        (citations           omitted).
Accordingly, we apply a rational basis level of scrutiny to Wis.


                                            21
                                                                     No.    2018AP1887



Stat. § 51.20(1)(am) and will sustain it if we can identify "any

reasonable basis to support" the different classifications.

       ¶36    We determine that the state has a reasonable basis for

treating     those    committed       under    the   fifth   standard      and   those

committed     under     Wis.     Stat.   § 51.20(1)(am)       differently.         The

purpose of § 51.20(1)(am) "is to allow extension of a commitment

when the patient's condition has not improved enough to warrant

discharge.      Because of the therapy received, evidence of recent

action       exhibiting        'dangerousness'        is     often    nonexistent.

Therefore, the emphasis is on the attendant consequence to the

patient should treatment be discontinued."                     M.J. v. Milwaukee

Cnty. Combined Cmty. Servs. Bd., 122 Wis. 2d 525, 530-31, 362

N.W.2d 190 (Ct. App. 1984); see also J.W.K., 386 Wis. 2d 672,

¶23.     Thus, unlike the fifth standard, § 51.20(1)(am) applies

only   to    patients     that    are    already     receiving    treatment.       By

enacting this alternative means of showing dangerousness, the

legislature conceivably could have wanted——and likely did want——

to   give    counties     a    more   realistic      basis   by   which    to    prove
current dangerousness when it is likely the committed individual

would discontinue treatment if no longer committed.                     See J.W.K.,

386 Wis. 2d 672, ¶24 ("[Wisconsin Stat. § 51.20(1)(am)] merely

acknowledges that an individual may still be dangerous despite

the absence of recent acts, omissions, or behaviors exhibiting

dangerousness outlined in § 51.20(1)(a)2.a.-e.").                    As the court

of appeals previously explained:




                                          22
                                                                          No.    2018AP1887


    The clear intent of the legislature in amending [Wis.
    Stat. § 51.20(1)(am)] was to avoid the "revolving
    door" phenomena whereby there must be proof of a
    recent overt act to extend the commitment but because
    the patient was still under treatment, no overt acts
    occurred and the patient was released from treatment
    only to commit a dangerous act and be recommitted.
    The result was a vicious circle of treatment, release,
    overt act, recommitment.    The legislature recognized
    the danger to the patients and others of not only
    allowing   for,  but   requiring,   overt acts  as   a
    prerequisite for further treatment.
State v. W.R.B., 140 Wis. 2d 347, 351, 411 N.W.2d 142 (Ct. App.

1987).        Accordingly,      we     hold    that   addressing       the      "revolving

door"     phenomena      is     a     reasonable      basis     for       the    different

evidentiary avenues of § 51.20(1)(am) and the fifth standard.

    ¶37       Accordingly, K.E.K. is unable to prove that the state

impermissibly          treats        those     committed       under        Wis.     Stat.

§ 51.20(1)(am)         and    those       committed   under    the     fifth     standard

differently.        Therefore, the statute does not violate K.E.K.'s

right to equal protection of the laws.

                                     C.    As Applied

    ¶38       K.E.K.     also       challenges     Wis.     Stat.     § 51.20(1)(am)'s
constitutionality as applied to her.                   She claims that, based on

the specifics of her case, § 51.20(1)(am) violates due process,

the Privileges or Immunities Clause, and the Equal Protection

Clause.       She   argues      that,      because    she   was     not    dangerous    to

herself or others, "§ 51.20(1)(am) plainly, clearly, and beyond

a reasonable doubt violates the 14th Amendment as applied to the

facts    of    [her]    case."        This     argument,      however,      advances    an

evidentiary sufficiency challenge under the guise of as-applied
constitutional         challenges.            Accordingly,     K.E.K.'s         as-applied

                                              23
                                                                          No.     2018AP1887



constitutional challenges to § 51.20(1)(am) fail because they

are sufficiency of the evidence challenges, not constitutional

challenges.

       ¶39    A claim that a statute is unconstitutional as applied

is "a claim that a statute is unconstitutional on the facts of a

particular case or to a particular party."                         Voters with Facts v.

City    of    Eau    Claire,      2018    WI        63,    ¶60,    382   Wis. 2d 1,      913

N.W.2d 131 (quoting Olson v. Town of Cottage Grove, 2008 WI 51,

¶44    n.9,    309    Wis. 2d 365,        749       N.W.2d 211).         Although      these

claims operate on the basis of the "facts of a particular case,"

it does not transform the as-applied constitutional challenge

into    an    alternative      means      to    attack       the   sufficiency      of   the

evidence.

       ¶40    K.E.K.    asserts     that       "[i]t       is   undisputed      that   [she]

posed no danger to herself or others during her commitment."

This is not a challenge to the constitutionality of the statute

as applied to K.E.K.'s facts; it challenges the application of

the statute to the facts of this case.                             The statute has no
application, constitutional or otherwise, against those who are

not currently dangerous.                 See, e.g., D.J.W., 391 Wis. 2d 231,

¶59 (concluding the evidence was insufficient at a recommitment

hearing to prove dangerousness under Wis. Stat. § 51.20(1)(am)).

If K.E.K. is not currently dangerous, the County has no power to

commit her under the statute.                  If the evidence is insufficient,

it    does    not    mean   the   statute       is        unconstitutional——it         merely

means that the County violated the statute.


                                               24
                                                                      No.     2018AP1887



      ¶41    Accordingly,       K.E.K.'s         as-applied           constitutional

challenges fail.         Her dispute is with the sufficiency of the

evidence,     not     with    the      constitutionality         of     Wis.     Stat.

§ 51.20(1)(am).


                                IV.    CONCLUSION

      ¶42    We conclude that K.E.K. is unable to prove that Wis.

Stat. § 51.20(1)(am) cannot be enforced under any circumstances

because due process and the statute both require a showing of

mental illness and current dangerousness.                   As such, K.E.K.'s

facial due process challenge fails.

      ¶43    Moreover,       Wis.     Stat.      § 51.20(1)(am)         creates       an

alternative path to give counties a more realistic basis by

which   to   prove    current       dangerousness    when   it    is        likely   the

committed individual would discontinue treatment if no longer

committed.       Thus, the state has a rational basis for treating

those recommitted under § 51.20(1)(am) and those committed under

§ 51.20(1)(a)2.e. differently.
      ¶44    Finally, K.E.K.'s as-applied constitutional challenges

are   disguised      sufficiency      of   the   evidence    challenges.             Her

argument is that she does not meet the statutory standard for

dangerousness,        not     that      Wis.      Stat.     § 51.20(1)(am)            is

unconstitutional when applied to K.E.K.'s specific facts.

      ¶45    Therefore, we conclude that Wis. Stat. § 51.20(1)(am)

is    facially      constitutional         and    that    K.E.K.'s          as-applied

constitutional       challenges      fail.       Accordingly,     we     affirm      the
decision of the court of appeals.

                                           25
                                                           No.     2018AP1887



    By   the   Court.—The   decision   of   the   court   of     appeals   is

affirmed.




                                  26
                                                                         No.   2018AP1887.rfd


       ¶46     REBECCA     FRANK        DALLET,     J.        (dissenting).               The

Fourteenth Amendment to the United States Constitution prohibits

the   government       from     involuntarily      confining         a    person    with    a

mental illness unless it can prove that person is currently

dangerous.            K.E.K.    argues     that    Wis.        Stat.       § 51.20(1)(am)

(2017-18)1 is unconstitutional because it allows the government

to    extend    her     commitment      based     not    on    her       recent    acts    or

omissions but on a treatment record detailing past behaviors and

on predictions that, if no longer committed, she might behave

dangerously in the future.               In the face of that constitutional

challenge, the majority fails to engage in any real analysis of

whether        this      type      of     "alternative"              evidence        passes

constitutional muster.             It does not.          Section 51.20(1)(am) is

facially        unconstitutional           because            it     eliminates           the

constitutionally required showing of current dangerousness in

favor of "alternative" evidence that shows only that a person

was    or    might     become    dangerous.         Therefore,           I     respectfully

dissent.




       K.E.K.'s challenge implicates only the first of the three
       1

sentences in Wis. Stat. § 51.20(1)(am).      If successful, her
challenge would void only that sentence because the other two
are distinct, separable, and not dependent on the first.     See
State v. Hezzie R., 219 Wis. 2d 848, 863, 580 N.W.2d 660 (1998)
("[P]art of a statute may be unconstitutional, and the remainder
may still have effect, provided the two parts are distinct and
separable and are not dependent upon each other." (quoting
Muench v. PSC, 261 Wis. 492, 515, 55 N.W.2d 40 (1952))).
Therefore, when I refer to § 51.20(1)(am), I refer only to its
first sentence.

                                            1
                                                                         No.      2018AP1887.rfd


                                              I

       ¶47   The    civil        commitment       of     persons       diagnosed         with    a

mental illness constitutes a government exercise of either its

parens patriae power to care for citizens unable to care for

themselves or its police power to prevent harm to the community.

See Addington v. Texas, 441 U.S. 418, 426 (1979).                                  While both

are    legitimate      government          interests,        neither         is    boundless.

Involuntary        mental        health    commitments           are,    after          all,    "a

significant deprivation of liberty."                       Id.; Vitek v. Jones, 445

U.S. 480, 491–92 (1980).                  They deprive persons of their most

basic and fundamental freedom "to go unimpeded about [their]

affairs" and to make decisions regarding their health.                                   Lessard

v. Schmidt, 349 F. Supp. 1078, 1084 (E.D. Wis. 1972), vacated

and    remanded        on        other      grounds,        421        U.S. 957          (1975),

reinstated, 413 F. Supp. 1318 (E.D. Wis. 1976).

       ¶48   The     Fourteenth           Amendment        to     the        United       States

Constitution       guarantees       that     no    citizen       may    be     involuntarily

committed without due process.                     See Vitek, 445 U.S. at 491–92
("[C]ommitment . . . produces                 'a         massive        curtailment             of

liberty,' and in consequence 'requires due process protection.'"

(quoted      sources        omitted)).             Thus,     an       individual          facing

commitment must have a meaningful opportunity to contest the

evidence against her.              State v. Hanson, 98 Wis. 2d 80, 86, 295

N.W.2d 209     (Ct.     App.        1980),        aff'd,        100     Wis. 2d 549,            302

N.W.2d 452 (1981).               And because an involuntary mental health

commitment is premised on either an individual's inability to
care   for    herself       or    her     danger    to     the    public,         due    process

                                              2
                                                              No.    2018AP1887.rfd


dictates         that   the   government    must   demonstrate,   by   clear   and

convincing evidence, that the person is both mentally ill and

dangerous to herself or others.2                Marathon Cnty. v. D.K., 2020

WI 8, ¶¶27-28, 390 Wis. 2d 50, 937 N.W.2d 901 (citing O'Connor

v. Donaldson, 422 U.S. 563, 576 (1975) and Addington, 441 U.S.

at 432-33).         As we recently held, the government must prove that

an individual is "current[ly] dangerousness"; "it is not enough

that       the     individual     was"     dangerous.      Portage     Cnty.    v.

J.W.K., 2019 WI 54, ¶24, 386 Wis. 2d 672, 927 N.W.2d 509.




       There is no dispute that the Fourteenth Amendment
       2

substantively protects the basic liberty of non-dangerous
individuals against the government's attempts to deprive them of
that liberty.   See O'Connor v. Donaldson, 422 U.S. 563, 575-76
(1975); Vitek v. Jones, 445 U.S. 480, 491–92 (1980).     There is
some debate, however, about whether it is the Fourteenth
Amendment's Due Process Clause or its Privileges or Immunities
Clause that prevents states from infringing on an individual's
inherent right to liberty. See, e.g., Planned Parenthood of Se.
Penn. v. Casey, 505 U.S. 833, 847-48 (1992) (explaining that the
Due Process Clause protects "a realm of personal liberty which
the government may not enter"); Winnebago Cnty. v. C.S., 2020
WI 33, ¶¶47-70, 391 Wis. 2d 35, 940 N.W.2d 875 (Rebecca Grassl
Bradley, J., dissenting) (concluding that "liberty interests may
be vindicated under the Privileges or Immunities Clause"); Josh
Blackman   &  Ilya   Shapiro,   Keeping   Pandora's  Box  Sealed:
Privileges or Immunities, the Constitution in 2020, and Properly
Extending the Right to Keep and Bear Arms to the States, 8 Geo.
J.L. & Pub. Pol'y 1, 64 (2010) ("The Privileges or Immunities
Clause is about individual liberty."). This academic debate has
no bearing on K.E.K.'s challenge.      After all, this court has
already held that, based on the United States Supreme Court's
"due process" jurisprudence, the government must prove current
dangerousness. See Marathon Cnty. v. D.K., 2020 WI 8, ¶¶26-27,
390 Wis. 2d 50, 937 N.W.2d 901 (citing O'Connor, 422 U.S.
at 576).   Support for this basic liberty may also be found in
the   Wisconsin   Constitution's   protection   of  the  people's
"inherent right[]" to "liberty." Wis. Const. art. I, § 1.

                                            3
                                                                          No.    2018AP1887.rfd


     ¶49       These constitutional due process protections, however,

have not always been the law in Wisconsin, and vestiges of our

troubling history in this area remain.                            In the early 1970s,

Wisconsin          became    the     epicenter      of     civil    commitment         reform

following       a    class-action         lawsuit    that       contested        Wisconsin's

mental        health     commitment        procedures.             See      Lessard,       349

F. Supp. 1078.              There,    a   three-judge          federal     panel     enjoined

Wisconsin's commitment laws because Alberta Lessard, like many

committed before her, was denied a series of key procedural

protections:

              adequate notice of the proceedings against her;

              a     prompt        probable-cause          hearing,        despite      being

               detained;

              the     ability       to    invoke        her     right     against        self-

               incrimination or object to hearsay evidence;

              a    heightened       burden   of    proof       commensurate        with    the

               deprivation of her liberty; and

              her right to counsel.
Id. at 1090-1103.             Lessard's victory led to certain procedural

changes,       but     our    pre-Lessard         ghosts       continue     to    haunt    us.

Indeed, as of 2015, Wisconsin involuntarily commits its citizens

diagnosed with mental illnesses at a higher rate than any other

state.3        Although we presume that the State's current mental

     3 Wisconsin involuntarily commits roughly 44 of every 1,000
persons diagnosed with a serious mental health disorder, far
exceeding the average rate of other states (9 per 1,000).
Substance Abuse & Mental Health Servs. Admin., Civil Commitment
and the Mental Health Care Continuum:      Historical Trends and
Principles for Law and Practice 12 (2019).

                                              4
                                                                         No.    2018AP1887.rfd


health commitment scheme is constitutional, we cannot ignore its

history to the contrary.                    See Winnebago Cnty. v. C.S., 2020

WI 33, ¶14, 391 Wis. 2d 35, 940 N.W.2d 875.

       ¶50   Today,      mental       health         commitments      begin    with    a    six-

month initial commitment once the criteria set forth in Wis.

Stat. § 51.20(1)(a) are met.                    See § 51.20(13)(g)1. (limiting the

initial commitment period to not more than six months).                                       As

discussed above, the government must show that the person is

both    mentally     ill       and    currently         dangerous.            § 51.20(1)(a);

D.K., 390 Wis. 2d 50, ¶27.                  The government may prove the latter

requirement if it can show, by clear and convincing evidence,

that there is a substantial probability that, based on recent

acts    or   omissions,        the        person      will    cause    physical       harm    to

herself      or     others           in     at       least      one     of     four        ways.

§ 51.20(1)(a)2.a.-d.            A fifth standard allows the government to

prove current dangerousness by showing a substantial probability

that, without treatment, an individual who has demonstrated an

"inability to make informed treatment decisions" will "further
decompensat[e]" to the extent that she cannot independently care

for herself, "as demonstrated by both the individual's treatment

history      and     his        or        her      recent       acts     or     omissions."

§ 51.20(1)(a)2.e.; State v. Dennis H., 2002 WI 104, ¶¶20-24, 255

Wis. 2d 359, 647 N.W.2d 851.

       ¶51   After       the   initial          six-month      commitment       period,      the

government may extend the commitment for up to one year at a

time.     See § 51.20(13)(g)1. & 3.                   At each extension hearing, the
government        must    again       demonstrate            both   mental     illness       and

                                                 5
                                                                                 No.    2018AP1887.rfd


current        dangerousness.                  § 51.20(13)(g)3.;                      J.W.K.,        386

Wis. 2d 672, ¶21.              The evidence of current dangerousness must be

"independent[]"           of    that   introduced             at    the     initial       commitment

proceeding.          J.W.K., 386 Wis. 2d 672, ¶¶21, 24.                           Just as in the

initial commitment proceedings, § 51.20(1)(a)2. governs the type

of   evidence          the       government             can        use      to        show     current

dangerousness.

     ¶52       But        § 51.20(1)(am)                provides            an         "alternative"

evidentiary         path.        Under      that       provision,         the     government         may

"satisf[y]"         the    respective        recent-act-or-omission                     requirements

in each of the five dangerousness standards "by a showing that

there     is    a     substantial           likelihood,             based        on    the     subject

individual's treatment record, that the individual would be a

proper    subject         for    commitment            if    treatment       were        withdrawn."

(Emphases added.)               Thus, by its plain language, § 51.20(1)(am)

permits    the       government        to    extend          an     individual's         commitment

based not upon evidence that an individual is dangerous but upon

a prediction that she might become dangerous in one of the ways
defined in § 51.20(1)(a)2.

     ¶53       That       is   the   route     Waupaca             County    took       here.        The

circuit    court          extended       K.E.K's            commitment       under       the       fifth

standard       of    dangerousness,          § 51.20(1)(a)2.e.,                  by     way    of    the

§ 51.20(1)(am)             "alternative,"              basing         its        order        on     the

predictions of two mental health professionals.                                   Those witnesses

forecasted that K.E.K., based on her treatment record, would

become a proper subject for commitment under the fifth standard
if treatment were withdrawn.

                                                   6
                                                                              No.    2018AP1887.rfd


       ¶54     K.E.K. argues that extending her commitment based on

this    "alternative"           to   evidence        of    recent       acts        or    omissions

contravenes her Fourteenth Amendment rights in that it allows

the government to extend her commitment without providing any

evidence that she is currently dangerous.                                In rejecting her

challenge,        the    majority       opinion      sidesteps          the     constitutional

question,         instead      misinterpreting            and    improperly          relying       on

J.W.K.        A     careful     constitutional            analysis      of     § 51.20(1)(am),

however, reveals that it is facially unconstitutional.

                                               II

       ¶55     The      majority     opinion        errs    in     its    premise          that    we

"authoritatively              determined"       in        J.W.K.        that         Wis.       Stat.

§ 51.20(1)(am)           is    constitutional.              See        majority          op.,   ¶26.

There, however, we interpreted the language of § 51.20(1)(am)

only     to    determine        whether       J.W.K.'s          appeal       challenging          the

sufficiency of the evidence was moot.                           We made no pronouncement

either way about its constitutionality——an unsurprising result

given that J.W.K. did not raise a constitutional challenge.
       ¶56     To       the     extent        that        J.W.K.        addresses           current

dangerousness, its reasoning undercuts the majority's conclusion

rather        than      supports        it.          The        majority            claims      that

§ 51.20(1)(am) is constitutional because, per J.W.K., it allows

the government to use "alternative" evidence to show that an

individual "may still be dangerous despite the absence of recent

acts,     omissions,            or   behaviors            exhibiting          dangerousness."

Id., ¶36 (quoting J.W.K., 386 Wis. 2d 672, ¶24).                                    That is, the
majority      opinion         accepts    as   "current"          the    dangerous          behavior

                                                7
                                                                            No.    2018AP1887.rfd


that    led    to     the    individual's            initial       commitment,        based    on

conjecture that this same behavior might manifest itself again

if    treatment      is     withdrawn.           But       J.W.K.    rejected        that     very

argument,      explaining       that     the         government       may    not     extend    an

individual's commitment by resting solely on the evidence used

to initially commit her.                J.W.K., 386 Wis. 2d 672, ¶24 ("It is

not enough that the individual was at one point a proper subject

for commitment.").             Simply put, J.W.K. provides no basis for a

constitutional analysis of § 51.20(1)(am); it instead bolsters

K.E.K.'s      position        that     whatever            evidence     of        dangerousness

supported         her       initial      commitment            cannot            satisfy      the

constitutional requirement that the government demonstrate she

is     dangerous      right     now.          The      majority       opinion's        mistaken

reliance on and misinterpretation of J.W.K. stunts any actual

constitutional analysis of § 51.20(1)(am).

       ¶57    A     proper     examination            of     the     plain        language      of

§ 51.20(1)(am)          reveals      that     it      is    facially        unconstitutional

because it allows the government to involuntarily commit someone
who     is    not       currently       dangerous.                 Section         51.20(1)(am)

substitutes          the       recent-act-or-omission                  requirements             of

§ 51.20(1)(a)2.         with    a    showing         that    there     is    a    "substantial

likelihood," based on the subject individual's treatment record,

that the individual "would be a proper subject for commitment if

treatment were withdrawn."               (Emphases added.)              The use of "would

be"    in    tandem     with    an     "if"      clause      forms     a     "future       unreal

conditional."           As the label implies, such sentences deal with
hypothetical        futures      based      on       some    condition        not     currently

                                                 8
                                                                            No.     2018AP1887.rfd


present.     This phrasing redefines "is dangerous" to mean "might

be dangerous if some future conditions are met."

      ¶58    The    problem      with       relying     on    the      future        conditional

language in § 51.20(1)(am) is compounded by the fact that the

five standards of dangerousness are already predictions about

future    behavior.           Each    standard        is   based       on      a    "substantial

probability"       that       harm    will      occur.           What       saves      the     five

standards from being unconstitutional in the initial commitment

context     is   that     each     requires         evidence      of    a      recent      act   or

omission     that        evinces      dangerousness.                See      § 51.20(1)(a)2.

Section 51.20(a)(am) dispenses entirely with that recent-act-or-

omission requirement, allowing it to be "satisfied" with future

speculation,       thus       layering      uncertainty       on    top        of    uncertainty

while never proving that an individual is in fact dangerous

right now.

      ¶59    Section 51.20(1)(am)'s                 reliance       on       an      individual's

treatment record likewise does not establish proof of current

dangerousness.           An    individual's          treatment      record          will     always
include some past event of dangerous behavior; otherwise the

individual could not have been committed in the first place.

But in the commitment extension context, if the government's

only evidence of dangerousness is that which led to the initial

commitment, then it has no evidence of current dangerousness.

See   J.W.K.,      386    Wis. 2d 672,          ¶24.       And     without          evidence     of

current     dangerousness,           an    individual        cannot       be       involuntarily

committed.               J.W.K.,          386       Wis. 2d 672, ¶21;               Foucha       v.
Louisiana, 504 U.S. 71, 77-78 (1992).

                                                9
                                                                    No.    2018AP1887.rfd


      ¶60    K.E.K.'s       commitment     extension       illustrates          just   how

divorced predictions about future dangerousness are from current

dangerousness.         Both    the   County's         psychiatrist,       Dr.    Marshall

Bales, and K.E.K.'s behavioral health case manager, Heather Van

Kooy, confirmed that K.E.K was stable in an outpatient facility.

They explained that K.E.K. was responding to treatment, that she

had been taking her medication, and that she had committed no

recent violent or threatening acts.                   Dr. Bales pointedly stated

that K.E.K. had "not been dangerous over the last number of

months."     Although he noted that K.E.K. lacked insight into her

mental illness and that she still talked and giggled to herself,

he   acknowledged       that     those      symptoms       are     not     necessarily

dangerous behaviors.          Ms. Van Kooy agreed that K.E.K.'s symptoms

had not manifested in any dangerous behaviors or threats of harm

to   herself    or    others.        Far    from       showing     that    K.E.K.      was

currently dangerous, Dr. Bales's and Ms. Van Kooy's testimony

exemplify      the    disconnect      between         predictions        about     future

dangerousness permitted under § 51.20(1)(am) and actual evidence
of current dangerousness required by the Constitution and our

precedent.

                                           B

      ¶61    Failing to grapple with that disconnect, the majority

opinion     offers    two    last-ditch,        but    unavailing,    arguments        for

upholding      Wis.    Stat.     § 51.20(1)(am).             First,        it     upholds

§ 51.20(1)(am) on the grounds that it "give[s] counties a more

realistic     basis    by    which   to    prove      dangerousness."            Majority
op., ¶36.             More     realistic          than      what      is         unclear.

                                           10
                                                                            No.    2018AP1887.rfd


Notwithstanding, there is nothing unrealistic about a standard

of proof that requires evidence of current dangerous behavior to

show that someone is currently dangerous.                          If the government has

no such evidence, perhaps the committed individual is, in fact,

not currently dangerous.

       ¶62    To that, the majority opinion responds with its second

defense      of    § 51.20(1)(am):                the    "revolving        door"    phenomena.

This    justification               posits       that     without        the      "alternative"

evidence permitted under § 51.20(1)(am), committed individuals

will enter a "vicious circle of treatment, release, overt act,

recommitment."           Majority op., ¶36 (quoting State v. W.R.B., 140

Wis. 2d 347,        351,       411      N.W.2d 142       (Ct.    App.     1987)).       Setting

aside the fact that this judicially crafted rationale lacks any

basis in the text or legislative history of § 51.20(1)(am), it

does     nothing         to         address       the     fact      that       § 51.20(1)(am)

impermissibly           redefines        "currently        dangerous."             Instead,    it

assumes      the    truth          of   the     constitutional      violation——that            the

individual         is    not       presently          dangerous——while         excusing       that
violation because the previously committed individual may meet

the commitment requirements again.

       ¶63    I     understand,            to     a     point,     the     policy      concerns

underlying this revolving door reality for some.                                   I recognize

that an individual released from a mental health commitment may

at some point cease treatment and again become a proper subject

for    commitment.             I    also      recognize     that    simply        extending    an

individual's commitment may be more expedient than having to



                                                  11
                                                                            No.    2018AP1887.rfd


start     the      commitment       process           anew    should        an    individual's

condition significantly deteriorate.

       ¶64     The     Constitution,        however,          yields       to     neither       good

intentions nor expediency.                     Its protections are all the more

important       when        faced    with        well-intentioned               and      efficient

practices       that        ultimately         amount        to     a     violation        of     an

individual's fundamental liberty.                       See Bonnett v. Vallier, 136

Wis. 193,       200,    116    N.W. 885        (1908)        ("Good      intentions        in    the

passage of a law or a praiseworthy end sought to be attained

thereby       cannot    save     the     enactment           if    it    transcends        in   the

judgment of the court the limitations which the Constitution has

placed upon legislative power."); Kiley v. Chi., Milwaukee & St.

Paul    Ry.     Co.,    138    Wis. 215,         256,    119       N.W. 309       (1909)    ("The

Constitution was made to guard the people against the dangers of

good intentions as well as bad intentions and mistakes.                                         The

former may excuse a void enactment, but never justify it.").

Therefore, as concerning as the revolving door phenomenon may

be, it cannot justify depriving individuals of their liberty
without due process.

                                               III

       ¶65     The     government        may     constitutionally               commit    someone

against      her     will    only   if     she    is    mentally          ill    and   currently

dangerous.         By its plain terms, Wis. Stat. § 51.20(1)(am) swaps

the    latter      requirement       for    evidence          of    an    individual's          past

conduct      and     uncertain      predictions         about       her    potential        future

dangerousness.          Under no set of facts, however, can past records
or speculative predictions, on their own, demonstrate current

                                                 12
                                                       No.   2018AP1887.rfd


dangerousness.   Accordingly,   I    conclude   that     § 51.20(1)(am)

facially violates the Fourteenth Amendment to the United States

Constitution.

    ¶66   I therefore respectfully dissent.

    ¶67   I am authorized to state that Justice JILL J. KAROFSKY

joins this dissent.




                                13
    No.   2018AP1887.rfd




1